DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 5-9 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/08/2019 has been taken into account.

Response to Amendment
In the amendment dated 05/25/2022, the following has occurred: Claim 5 has been amended; Claims 1-4 and 10-33 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 5-9 have been considered but are moot because the amendment has necessitated a new ground of rejection that does not rely on any embodiment or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolarov (US Patent No. 7,744,160).
Regarding Claim 5, Stolarov discloses a leg comprising: an outer surface (Stolarov: Annotated Fig. 13b, 15; O1, O2); an inner surface (Stolarov: Annotated Fig. 13b; I) opposite the outer surface; a first wall (Stolarov: Annotated Fig. 13b; W1) extending from the outer surface to the inner surface; a second wall (Stolarov: Annotated Fig. 13b; W2) connected to the first wall and extending from the outer surface to the inner surface; a first seam (Stolarov: Annotated Fig. 13b; S1) formed in the inner surface, wherein the first seam defines the connection between the first wall and the second wall; a second seam (Stolarov: Annotated Fig. 13b; S2) spaced apart from the first seam and formed in the inner surface, the second seam forming a first non-parallel angle with the first seam, wherein the first seam includes a first proximal portion (Stolarov: Annotated Fig. 15; P1) and a first distal portion (Stolarov: Annotated Fig. 15; D1) extending from the first proximal portion, wherein the second seam includes a second proximal portion (Stolarov: Annotated Fig. 15; P2) and a second distal portion (Stolarov: Annotated Fig. 15; D2) extending from the second proximal portion, and wherein the first proximal portion forms a second non-parallel angle with the first distal portion; and a third seam (Stolarov: Annotated Fig. 15; S3) formed in the inner surface and extending from the first seam to the second seam, wherein the third seam extends from a location where the first proximal portion of the first seam meets the first distal portion of the first seam to a location where the second proximal portion of the second seam meets the second distal portion of the second seam; and wherein the leg is a one-piece construction (Stolarov: Fig. 15; Col. 5, Ln. 40-53).
Regarding Claim 6, Stolarov discloses he leg claim 5, wherein the second proximal portion (Stolarov: Annotated Fig. 15; P2) of the second seam forms a third non-parallel angle with the second distal portion of the second seam.  
Regarding Claim 7, Stolarov discloses the leg of claim 6, wherein the outer surface includes a proximal outer portion (Stolarov: Annotated Fig. 13b, 15; O1) and a distal outer portion (Stolarov: Annotated Fig. 15; O2), the proximal outer portion extending between the first proximal portion (Stolarov: Annotated Fig. 15; P1) and the second proximal portion (Stolarov: Annotated Fig. 15; P2), the distal outer portion extending between the proximal outer portion, the first distal portion (Stolarov: Annotated Fig. 15; D1), and the second distal portion (Stolarov: Annotated Fig. 15; D2), and wherein the proximal outer portion forms a fourth non-parallel angle with the distal outer portion.  
Regarding Claim 8, Stolarov discloses the leg of claim 7, wherein the proximal outer portion defines a pyramidal cross-sectional shape (Stolarov: Fig. 13b).  
Regarding Claim 9, Stolarov discloses the leg of claim 8, wherein the distal outer portion defines a shape having a uniform cross-sectional area (Stolarov: Fig. 15).

    PNG
    media_image1.png
    612
    977
    media_image1.png
    Greyscale

I: Stolarov; Annotated Fig. 13b


    PNG
    media_image2.png
    740
    1120
    media_image2.png
    Greyscale

II: Stolarov; Annotated Fig. 15
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631